DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/01/2021.
Claims 1, 6, 7, 11, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 04/01/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues, “…Cortes discloses a machine learning process that relies on demographic data associated with individual viewers, and Cortes is completely silent with respect to one or more machine learning operations based on buckets associated with a single-person household and a multi-person household. Second, Cortes discloses that video data relating to the viewership of videos by particular viewers, which is arguably similar to the claimed viewing propensities, is simply collected using video access logs, which is a fundamentally different technical construct than the computing the second viewing propensities based on the first viewing propensities and co-viewing impacts associated with the second bucket,.”  The Examiner respectfully disagrees.  It appears as if the Applicant is attacking the references in a piecewise fashion, instead of in combination, as intended by the Examiner and as shown above in the rejections under 35 USC § 103(a).  As shown in the rejections below, the combination of KURZYNSKI/VINSON/CORTES discloses the individual components of the limitations in question.  The rejections below clearly demonstrate proper motivation to combine.












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzynski et al. (USPGP 2017/0353766 A1), hereinafter KURZYNSKI, in view of Vinson et al. (USPGP 2003/0172374 a1), hereinafter VINSON, and further in view of Cortes et al. (USPGP 2012/0272259 A1), hereinafter CORTES.

Claims 1, 11, and 20:
KURZYNSKI as shown below discloses the following limitations:
assigning a first household viewing log to a first bucket of one or more household viewing logs based on person-level data, wherein the first bucket is associated with a single-person household and a first set of one or more person-level characteristics; (see at least paragraphs 0012, 0041-0042, 0051-0052; Figures 1 and 2 as well as associated and related text)
assigning a second household viewing log to a second bucket of one or more household viewing logs based on the person-level data, wherein the second bucket is associated with a first multi-person household and the first set of one or more person-level characteristics; (see at least paragraphs 0012, 0041-0042, 0051-0052; Figures 1 and 2 as well as associated and related text)
KURZYNSKI does not specifically disclose:
computing a first viewership among a first target audience that is associated with the first set of one or more person-level characteristics based on the model and census data.
However, VINSON, in at least paragraphs 0306-0309 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KURZYNSKI with the technique of VINSON because, “Based on this data, advertisers carefully select the television shows, magazines, billboards, or other media on or in which their advertisements run.  In the case of television, advertisers traditionally gravitate toward programs that garner higher ratings for desired audiences and then select advertising slots within those shows.  Advertisers purchase ratings data from market research organizations, who collect and analyze data on the viewing habits of individuals and then publish the results. Examples of such research organizations include A. C. Nielson and Arbitron.  Such companies typically monitor television-viewing habits of a relatively small VINSON: paragraphs 0005-0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of KURZYNSKI/VINSON does not specifically disclose:
performing one or more machine learning operations to generate a model based on first viewing propensities associated with the first bucket and second viewing propensities associated with the second bucket, wherein the one or more machine learning operations comprise computing the second viewing propensities based on the first viewing propensities and co-viewinq impacts associated with the second bucket.
CORTES, however, in at least paragraphs 0008, 0009, 0026, 0046, and 0052 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KURZYNSKI/VINSON with the technique of CORTES because, “Based on this data, advertisers carefully select the television shows, magazines, billboards, or other media on or in which their advertisements run.  In the case of television, advertisers traditionally gravitate toward programs that garner higher ratings for desired audiences and then select advertising slots within those shows.  Advertisers purchase ratings data from market research organizations, who collect and analyze data on the viewing habits of individuals and then publish the results. Examples of such research organizations include A. C. Nielson and Arbitron.  Such companies typically monitor television-viewing habits of a relatively small number of viewers through telephone polls, specialized set-top monitoring "Nielson" boxes, or viewer diaries.  The results of these surveys are then extrapolated to the population at large.” (VINSON: paragraphs 0005-0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 3, 12, 13, and 14:
The combination of KURZYNSKI/VINSON/CORTES discloses the limitations as shown in the rejections above.  KURZYNSKI further discloses:
the person-level data comprises at least one of demographic data or psychographic data.  
the first set of one or more person-level characteristics includes at least one of an age range or a gender.
the psychograhic data is associated with at least one of spending habits, interests, and activities.
See at least paragraphs 0012, 0013, 0041-0042, 0051-0052, 0057, 0076; Figures 1 and 2 as well as associated and related text.

Claims 4-6, 15, and 16:
The combination of KURZYNSKI/VINSON/CORTES discloses the limitations as shown in the rejections above.  VINSON further discloses:
assigning one or more  first viewing behaviors represented by the first household viewing log to the first set of one or more person-level characteristics to generate the first propensities;
assigning at least a first portion of one or more second viewing behavior represented by the second household viewing log to the first set of one or more person-level characteristics to generate the second viewing propensities based on the first viewing propensities; and
computing one or more third viewing behavior that are associated with the first set of one or more person-level characteristics based on at least the first viewing propensities and the second viewing propensities.
assigning at least a second portion of the one or more second viewing behavior to a second set of one more person-level characteristics to generate fourth viewing propensities based on the first viewing propensities and a third viewing propensities; and 
computing one or more fourth viewing behavior that are associated with the second set of one or more person-level characteristics based on at least the third viewing propensities and the fourth viewing propensities.
computing a second viewership among a second target audience that are associated with the second set of one or more person-level characteristics based on the model and the census data.
See at least paragraphs 0043 and 0306.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KURZYNSKI with the technique of VINSON because, “Based on this data, advertisers carefully select the television shows, magazines, billboards, or other media on or in which their advertisements run.  In the case of television, advertisers traditionally gravitate toward programs that garner higher ratings for desired audiences and then select advertising slots within those shows.  Advertisers purchase ratings data from market research organizations, who collect and analyze data on the viewing habits of individuals and then publish the results. Examples of such research organizations include A. C. Nielson and Arbitron.  Such companies typically monitor television-viewing habits of a relatively small number of viewers through telephone polls, specialized set-top monitoring "Nielson" boxes, or viewer diaries.  The results of these surveys are then extrapolated to the population at large.” (VINSON: paragraphs 0005-0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 7, 9, 17, and 19:
The combination of KURZYNSKI/VINSON/CORTES discloses the limitations as shown in the rejections above.  VINSON further discloses:
computing an error associated with the model based on survey data; 
performing the one or more machine learning operations on the model to generate an updated model that is configured to minimize the error; 
prior to computing the error, performing one or more operations on original survey data to generate the survey data, wherein the one or more operations compensate for at least one of an out-of-home viewership or a viewership overstatement.
See at least paragraphs 0008, 0147, 0155, and 0169.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KURZYNSKI with the technique of VINSON because, “Based on this data, advertisers carefully select the television shows, magazines, billboards, or other media on or in which their advertisements run.  In the case of television, advertisers traditionally gravitate toward programs that garner higher ratings for desired audiences and then select advertising slots within those shows.  Advertisers purchase ratings data from market research organizations, who collect and analyze data on the viewing habits of individuals and then publish the results. Examples of such research organizations include A. C. Nielson and Arbitron.  Such companies typically monitor television-viewing habits of a relatively small number of viewers through telephone polls, specialized set-top monitoring "Nielson" boxes, or viewer diaries.  The results of these surveys are then extrapolated to the population at large.” (VINSON: paragraphs 0005-0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claims 8 and 18:
The combination of KURZYNSKI/VINSON/CORTES discloses the limitations as shown in the rejections above.  VINSON further discloses:
the survey data includes a response from a household that includes at least one person who is a member of the first target audience.
the survey data includes self-reported viewing behavior for each person within a multi-person household.
See at least paragraphs 0006 and 0048.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KURZYNSKI with the technique of VINSON because, “Based on this data, advertisers carefully select the television shows, magazines, billboards, or other media on or in which their advertisements run.  In the case of television, advertisers traditionally gravitate toward programs that garner higher ratings for desired audiences and then select advertising slots within those shows.  Advertisers purchase ratings data from market research organizations, who collect and analyze data on the viewing habits of individuals and then publish the results. Examples of such research organizations include A. C. Nielson and Arbitron.  Such companies typically monitor television-viewing habits of a relatively small number of viewers through telephone polls, specialized set-top monitoring "Nielson" boxes, or viewer diaries.  The results of these surveys are then extrapolated to the population at large.” (VINSON: paragraphs 0005-0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claim 10:
The combination of KURZYNSKI/VINSON/CORTES discloses the limitations as shown in the rejections above.  KURZYNSKI further discloses assigning the first household viewing log to the first bucket comprises performing one or more comparison operations between the person-level data and personally identifiable information (Pll) that is associated with the first household viewing log.  See at least paragraphs 0015-0017.






















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Nielsen Company.  National TV Toolbox Online Help Release 7.1.3. (04 November 2014).  Retrieved online 29 December 2020. http://en-us.nielsen.com/sitelets/cls/documents/ntt/NTT-User-Guide.pdf
The Nielsen Company generally discloses a method/system that by and large reads on and is related to the instant invention.
NAKAMURA et al. (JP 2010/130585 A).  “To provide a viewer rating prediction apparatus which improves the prediction accuracy of the program viewing rating of unaired television programs.”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)